 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IRINA ESPIRITU,                                  No. 2:18-cv-02810-KJM-AC
12                      Plaintiff,
13           v.                                        ORDER
14    CAPITAL ONE BANK, N.A.,
15                      Defendant.
16

17                 The parties jointly request extension of the July 1, 2019 initial expert disclosure

18   deadline. ECF No. 17. Because this request will necessarily affect other expert deadlines in the

19   court’s scheduling order, ECF No. 12, the court GRANTS this request, and sets forth the

20   following amendments:

21

22             Description                     Existing Date                       New Date
23    Initial expert disclosure         July 1, 2019                    August 19, 2019
      deadline
24    Expert rebuttal deadline          July 31, 2019                   September 16, 2019
25    Completion deadline for all       August 31, 2019                 October 14, 2019
      expert discovery
26
     ///
27
     ///
28
                                                       1
 1   This amendment does not alter any other portions of the scheduling order.
 2                 IT IS SO ORDERED.
 3   DATED: July 8, 2019.
 4

 5                                                       UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
